Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 6, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-20-00663-CR



                 IN RE DOMINGO AMARO-SOLIS, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               339th District Court
                              Harris County, Texas
                       Trial Court Cause No. 14771624-A

                         MEMORANDUM OPINION

      On September 25, 2020, relator Domingo Amaro-Solis filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel Marilyn Burgess,
Harris County District Clerk, to transmit relator’s application for a writ of habeas
corpus and all associated documents to the Court of Criminal Appeals.
      We have no jurisdiction to grant the relief that relator has requested with
respect to his article 11.07 application for writ of habeas corpus. See Padieu v.
Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App.
2013) (indicating that the Texas Court of Criminal Appeals has exclusive
jurisdiction when an article 11.07 application is pending). We have no authority to
issue writs of mandamus in criminal law matters pertaining to proceedings under
article 11.07. In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.]
2001, orig. proceeding). Should an applicant find it necessary to complain about
the processing of application for writ of habeas corpus under article 11.07 of the
Code of Criminal Procedure, the applicant may seek mandamus relief from the
Court of Criminal Appeals. See Benson v. Dist. Clerk, 331 S.W.3d 431 (Tex. Crim.
App. 2011); In re McAfee, 53 S.W.3d at 718.

      Further, this court does not have mandamus jurisdiction over district clerks
unless it is shown that issuance of the writ is necessary to enforce our jurisdiction.
See Tex. Gov’t Code Ann. § 22.221(a), (b); In re Smith, 263 S.W.3d 93, 95 (Tex.
App.–Houston [1st Dist.] 2006, orig. proceeding). Relator has not shown that the
issuance of a writ against the district clerk, Marilyn Burgess, is necessary to
enforce this court’s jurisdiction.

      For these reasons, we dismiss relator’s petition for lack of jurisdiction.




                                       PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).
                                          2